Citation Nr: 1426925	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  

The record currently before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim.  

The Veteran testified in May 2012 that he underwent an examination at the time of his September 1977 separation from service.  Although his service treatment records have been obtained, they do not contain reports of medical history and/or examination conducted in conjunction with the Veteran's separation.  On remand, efforts should be made to obtain any such reports.  

The Veteran underwent a VA ear disease examination in December 2010, at which time audiogram showed a profound sensorineural hearing loss bilaterally, which was regarded as poor reliability by the audiologist and did not match the examiner's conversation with the Veteran when he appeared to hear the examiner fairly well.  The examiner recommended getting a threshold ABR to try and clarify what the Veteran's hearing actually was.  It appears a threshold ABR was subsequently conducted in January 2011 and showed no response in the left ear and a response of wave 5 down to 50 decibels in the right ear.  The examiner noted that this represented asymmetric sensory hearing loss and that a magnetic resonance imaging (MRI) of the internal auditory canal with and without contrast was recommended.  

There is no indication from review of the record that the Veteran ever underwent MRI, and he testified in May 2012 that no MRI was ever obtained.  This must be rectified on remand by scheduling the Veteran for another VA examination.  A MRI of the internal auditory canal with and without contrast must be performed at that time and another opinion on the etiology of the Veteran's hearing loss obtained.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain reports of medical history and/or examination conducted in conjunction with the Veteran's September 1977 separation from service.  

2.  Obtain the Veteran's treatment records from the Las Vegas VA Healthcare System, dated since June 2010.  

3.  When the foregoing development has been completed, schedule the Veteran for a VA examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

An MRI of the internal auditory canal with and without contrast must be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the conceded exposure to acoustic trauma during service and the April 1976 complaint of decreased hearing.

The examiner is reminded that normal audiological findings at separation are not determinative. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the conceded in-service noise exposure.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



